          Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Marcia Melendez, Jarican Realty Inc.,
1025 Pacific LLC, Ling Yang, Top East
Realty LLC, and Haight Trade LLC,                              DECLARATION OF CARLOS F.
                                                               UGALDE ALVAREZ IN SUPPORT
                                   Plaintiffs,                 OF DEFENDANTS’ MOTION TO
                                                               DISMISS AND IN OPPOSITION
                    v.                                         TO PLAINTIFFS’ MOTION FOR
                                                               PRELIMINARY     INJUNCTIVE
                                                               AND DECLARATORY RELIEF
The City of New York, a municipal entity,
Bill de Blasio, as Mayor of the City of New York,              20 CV 05301 (RA)
Louise Carroll, Commissioner of New York City
Department of Housing Preservation &
Development, and Jonnel Doris, Commissioner of
New York City Department of Small Business
Services,

                                 Defendants.


               CARLOS FERNANDO UGALDE ALVAREZ declares, pursuant to 28 U.S.C.

§ 1746 and under penalty of perjury, that the following is true and correct:

               1.        I am an Assistant Corporation Counsel in the office of James E. Johnson,

Corporation Counsel of the City of New York, attorney for Defendants in the instant action.

               2.        I respectfully submit this declaration in support of Defendants’ motion for

an order and judgment dismissing the Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure and in opposition to Plaintiffs’ motion for preliminary

injunctive and declaratory relief.

               3.        This declaration is intended principally to put before the Court various

pieces of publicly-available information which bear on Plaintiffs’ and Defendants’ motions.




                                                  1
             Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 2 of 28




Chapter 23 of the New York State Laws of 2020

                 4.     Attached as Exhibit “A” is a true and correct copy of Chapter 23 of the

New York State Laws of 2020 (“Chapter 23”). Chapter 23 appropriated $40,000,000.00 for

services and expenses related to the outbreak of coronavirus disease 2019 (“COVID-19”), and

amended sections 20(2)(a) and 29-a of the New York Executive Law. The amendment to N.Y.

Executive Law § 29-a enabled the Governor to “issue any directive during a state disaster

emergency” involving, among other things, an epidemic or disease outbreak so long as such

directive is “necessary to cope with the disaster,” and expanded the Governor’s existing authority

to temporarily suspend laws, rules or orders during such emergencies. The amendment to N.Y.

Executive Law § 29-a took effect on March 3, 2020 and is set to expire on April 30, 2021.

Relevant Gubernatorial Executive Orders

                 5.     Attached as Exhibit “B” is a true and correct copy of New York State

Gubernatorial Executive Order (“EO”) No. 202 dated March 7, 2020, which is also publicly

available at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.pdf.

By virtue of EO No. 202, the Governor, inter alia, declared, pursuant to N.Y. Executive Law §

28, a state disaster emergency, effective March 7, 2020, until September 7, 2020. EO No. 202

further states, in relevant part, as follows:

        a.       “on January 30, 2020, the World Health Organization designated the novel
                 coronavirus, COVID-19, outbreak as a Public Health Emergency of International
                 Concern”;

        b.       “on January 31, 2020, United States Health and Human Services Secretary Alex
                 M. Azar II declared a public health emergency for the entire United States to aid
                 the nation’s healthcare community in responding to COVID-19”;

        c.       “both travel-related cases and community contact transmission of COVID-19
                 have been documented in New York State and more are expected to continue”;

        d.       “New York State is addressing the threat that COVID-19 poses to the health and
                 welfare of its residents and visitors.”


                                                 2
            Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 3 of 28




Notably, by virtue of EO No. 202, the Governor “authorize[d] all necessary State agencies to

take appropriate action to assist local governments and individuals in containing, preparing for,

responding to and recovering from this state disaster emergency . . . .” (emphasis added).

                  6.      Attached as Exhibit “C” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.3 dated March 16, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.3.pdf. By virtue

of EO No. 202.3, the Governor, inter alia, directed that, no later than March 16, 2020 at 8:00

p.m., (i) “[a]ny restaurant or bar in the state of New York shall cease serving patrons food or

beverage on-premises,” 1 and (ii) “[a]ny gym, fitness centers or classes, and movie theaters shall

also cease operation.” Notably, EO No. 202.3 also states that “[n]o local government or political

subdivision shall issue any local emergency order or declaration of emergency or disaster

inconsistent with, conflicting with or superseding the foregoing directives, or any other executive

order issued under Section 24 of the Executive Law and any local emergency order or any local

administrative codes, charters, laws, rules or regulations, are hereby suspended with respect to

any such order issued under such authority different or in conflict with Executive directives.”

                  7.      Attached as Exhibit “D” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.5 dated March 18, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202_5.pdf. By virtue

of EO No. 202.5, the Governor, inter alia, directed that, “[e]ffective at 8 p.m. March 19, 2020,

all indoor common portions of retail shopping malls with in excess of 100,000 square feet of

retail space available for lease shall close and cease access to the public,” except for “stores

located within shopping malls, which have their own external entrances open to the public,


1
    They were still permitted to serve food or beverage for off-premises consumption. See EO No. 202.3.


                                                     3
          Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 4 of 28




separate from the general mall entrance,” so long as they comply with “the requirements of [EO

No.] 202.3 that any restaurant shall limit itself to take out or delivery food services, and that any

interior entrances to common areas of the mall remain closed and locked.”

                8.      Attached as Exhibit “E” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.6 dated March 18, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO202.6.pdf. By virtue

of EO No. 202.6, the Governor, inter alia, directed that, no later than March 20, 2020 at 8:00

p.m., “[a]ll businesses and not-for-profit entities in the state shall utilize, to the maximum extent

possible, any telecommuting or work from home procedures that they can safely utilize,” and

that “[e]ach employer shall reduce the in-person workforce at any work locations by 50%,”

except that these directives do not apply to “[a]ny essential business or entity providing essential

services or functions,” which include “essential retail including grocery stores and pharmacies.” 2

                9.      Attached as Exhibit “F” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.7 dated March 19, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO%20202.7.pdf.                  By

virtue of EO No. 202.7, the Governor, inter alia, (i) ordered the closure of all barbershops, hair

salons, tattoo or piercing parlors and related personal care services, including nail technicians,

cosmetologists and estheticians, and the provision of electrolysis, laser hair removal services, by


2
  According to EO No. 202.6, essential businesses or entities include: “essential health care operations
including research and laboratory services; essential infrastructure including utilities, telecommunication,
airports and transportation infrastructure; essential manufacturing, including food processing and
pharmaceuticals; essential retail including grocery stores and pharmacies; essential services including
trash collection, mail, and shipping services; news media; banks and related financial institutions;
providers of basic necessities to economically disadvantaged populations; construction; vendors of
essential services necessary to maintain the safety, sanitation and essential operations of residences or
other essential businesses; vendors that provide essential services or products, including logistics and
technology support, child care and services needed to ensure the continuing operation of government
agencies and provide for the health, safety and welfare of the public.”


                                                     4
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 5 of 28




March 21, 2020 at 8:00 p.m., and (ii) modified “[t]he provisions of [EO No.] 202.6 requiring in-

person work environment restrictions” so that, no later than March 21, 2020 at 8:00 p.m., non-

essential businesses or entities “reduce the in-person workforce at any work locations by 75%.”

              10.     Attached as Exhibit “G” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.8 dated March 20, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.8.pdf. By virtue

of EO No. 202.8, the Governor, inter alia, (i) modified the provisions of EO No. 202.6 so that,

no later than March 22, 2020 at 8:00 p.m., non-essential businesses or entities “reduce the in-

person workforce at any work locations by 100%,” and (ii) prohibited the “enforcement of either

an eviction of any tenant residential or commercial, or a foreclosure of any residential or

commercial property for a period of ninety days.”

              11.     Attached as Exhibit “H” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.9 dated March 21, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.9.pdf. By virtue

of EO No. 202.9, the Governor, inter alia, temporarily modified N.Y. Banking Law § 39(2) “to

provide that it shall be deemed an unsafe and unsound business practice, if in response to the

COVID-19 pandemic, any bank which is subject to the jurisdiction of the Department shall not

grant a forbearance to any person or business who has a financial hardship as a result of the

COVID-19 pandemic for a period of ninety days.”

              12.     Attached collectively as Exhibit “I” are true and correct copies of New

York State Gubernatorial Executive Order Nos. 202.13, 202.14 and 202.18 dated, respectively,

March 29, 2020, April 7, 2020, and April 16, 2020, which are also publicly available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.13.pdf,




                                               5
          Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 6 of 28




https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.14_final.pdf,      and

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.18.pdf. By virtue

of EO Nos. 202.13, 202.14 and 202.18, the Governor, inter alia, continued the in-person

business and workplace restrictions or reductions set forth in EO Nos. 202.3, 202.5, 202.6, 202.7

and 202.8 until 11:59 p.m. on May 15, 2020, unless further extended by executive order.

               13.     Attached as Exhibit “J” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.16 dated April 12, 2020, which is also publicly available

at    https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.16_final.pdf.

By virtue of EO No. 202.16, the Governor, inter alia, temporarily suspended or modified N.Y.

Real Property and Proceedings Law § 711, N.Y. Real Property Law § 232-a, and N.Y. Multiple

Dwelling Law § 4(8)-(9), and any other law or regulation “to the extent that such laws would

otherwise create a landlord tenant relationship between any individual assisting with the response

to COVID-19 or any individual that has been displaced due to COVID-19, and any individual or

entity, including but not limited to any hotel owner, hospital, not-for-profit housing provider,

hospital, or any other temporary housing provider who provides temporary housing for a period

of thirty days or more solely for purposes of assisting in the response to COVD-19.”

               14.     Attached as Exhibit “K” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.28 dated May 7, 2020, which is also publicly available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO202.28.pdf. By virtue of

EO No. 202.28, the Governor, inter alia, (i) “continued the suspensions and modifications of

law, and any directives, not superseded by a subsequent directive, made by [EO No.] 202 and

each successor [EO] up to and including [EO No.] 202.14,” with certain modifications, until June

6, 2020, and (ii) ordered:




                                                6
             Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 7 of 28




        a.       The temporary suspension or modification of N.Y. General Obligations Law §§ 7-
                 103, 7-107 and 7-108, to, inter alia, (i) permit landlords and tenants to enter into
                 written agreements for the application of security deposit funds to rental payment
                 obligations, and (ii) require landlords to provide such relief to tenants that are
                 eligible for unemployment insurance or benefits or are facing financial hardship
                 due to the COVID-19 pandemic;

        b.       The temporary suspension or modification of Real Property Law § 238-a(2) “to
                 provide that no landlord, lessor, sub-lessor or grantor shall demand or be entitled
                 to any payment, fee or charge for late payment of rent occurring during the time
                 period from March 20, 2020, through August 20, 2020”; and

        c.       That “[t]here shall be no initiation of a proceeding or enforcement of either an
                 eviction of any residential or commercial tenant, for nonpayment of rent or a
                 foreclosure of any residential or commercial mortgage, for nonpayment of such
                 mortgage, owned or rented by someone that is eligible for unemployment
                 insurance or benefits under state or federal law or otherwise facing financial
                 hardship due to the COVID-19 pandemic for a period of sixty days beginning on
                 June 20, 2020.”

                 15.       Attached as Exhibit “L” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.29 dated May 8, 2020, which is also publicly available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.29.pdf. By virtue

of EO No. 202.29, the Governor, inter alia, “continue[d] the suspensions and modifications of

law, and any directives, not superseded by a subsequent directive, made by [EO No.] . . . 202.16 .

. . until June 7, 2020.”

                 16.       Attached as Exhibit “M” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.31 dated May 14, 2020, which is also publicly available

at   https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.31.pdf.           By

virtue of EO No. 202.31, the Governor, inter alia, continued the in-person business and

workplace restrictions or reductions set forth in EO Nos. 202.3, 202.5, 202.6, 202.7 and 202.8

until 11:59 p.m. on May 28, 2020, unless further extended by executive order, except that, as of

12:01 a.m. on May 15, 2020, such reductions and restrictions “no longer appl[ied] to Phase One




                                                  7
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 8 of 28




industries,” which include retail (limited to curbside or in-store pickup or drop off),

manufacturing and wholesale trade, in regions authorized for “Phase One” reopening. 3

               17.    Attached as Exhibit “N” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.34 dated May 28, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO202.34.pdf. By virtue

of EO No. 202.34, the Governor, inter alia, continued the in-person business and workplace

restrictions or reductions set forth in EO Nos. 202.3, 202.5, 202.6, 202.7 and 202.8 through June

27, 2020, unless further extended by executive order, except that, as of the date of EO No.

202.34, such reductions and restrictions no longer applied to business or entities eligible for

“Phase One” reopening in regions authorized for “Phase One” reopening.

               18.    Attached as Exhibit “O” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.35 dated May 29, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202_35.pdf.          By

virtue of EO No. 202.35, the Governor, inter alia, continued the in-person business and

workplace restrictions or reductions set forth in EO Nos. 202.3, 202.5, 202.6, 202.7 and 202.8

through June 28, 2020, unless further extended by executive order, except that, as of 1:00 p.m.

on May 29, 2020, “the reductions and restrictions on the in-person workforce at non-essential

businesses or other entities [] no longer appl[ied] to Phase Two industries,” which include retail

in-store shopping, rental, repair and cleaning businesses, and barbershops and hair salons (for

limited services), in regions authorized for “Phase Two” reopening. 4

3
     New York City entered “Phase One” reopening on June 8, 2020.                  See
https://www1.nyc.gov/site/doh/covid/covid-19-businesses-and-
facilities.page?fbclid=IwAR1a5YKbVTvP5Jl_yUjIP40K1DcwuopYcsBbJbQ5KgBriekj5AYxcg0CKUU.
4
    New York City entered “Phase Two” reopening on June 22, 2020.                  See
https://www1.nyc.gov/site/doh/covid/covid-19-businesses-and-
facilities.page?fbclid=IwAR1a5YKbVTvP5Jl_yUjIP40K1DcwuopYcsBbJbQ5KgBriekj5AYxcg0CKUU.


                                                8
          Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 9 of 28




               19.     Attached as Exhibit “P” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.36 dated June 2, 2020, which is also publicly available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.36.pdf. By virtue

of EO No. 202.36, the Governor, inter alia, modified EO No. 202.7 “to allow for the opening of

barbershops and hairs salons” in regions authorized for “Phase Two” reopening.

               20.     Attached as Exhibit “Q” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.38 dated June 6, 2020, which is also publicly available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO-202.38-final.pdf.         By

virtue of EO No. 202.38, the Governor, inter alia, (i) “continued the suspensions and

modifications of law, and any directives, not superseded by a subsequent directive, made by [EO

No.] 202 and each successor [EO] up to and including [EO No.] 202.14,” until July 6, 2020, and

(ii) modified the directive contained in EO No. 202.3 “to allow a restaurant or bar to serve

patrons food or beverage on-premises only in outdoor space.”

               21.     Attached as Exhibit “R” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.39 dated June 7, 2020, which is also publicly available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202_39.pdf. By virtue

of EO No. 202.39, the Governor, inter alia, (i) modified the directive contained in EO No.

202.38 “that allowed a restaurant or bar to serve patrons food or beverage on-premises only in

outdoor space . . . to explicitly limit such activity to those regions that are in Phase 2 of the re-

opening,” and (ii) “continue[d] the suspensions and modifications of law, and any directives, not

superseded by a subsequent directive, made by [EO No.] 202.15, through 202.21, and including

202.29, as contained in Executive Order 202.29 until July 7, 2020.”




                                                 9
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 10 of 28




               22.    Attached as Exhibit “S” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.41 dated June 13, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.41_.pdf.         By

virtue of EO No. 202.41, the Governor, inter alia, (i) modified EO No. 202.7 “to allow for the

opening of such personal care services, and only to the extent and in regions consistent with

Department of Health guidance promulgated for Phase Three reopening,” and (ii) continued the

in-person business and workplace restrictions or reductions set forth in EO Nos. 202.3, 202.5,

202.6, 202.7 and 202.8 through July 13, 2020, unless further extended by executive order, except

that, as of June 12, 2020, “the reductions and restrictions on the in-person workforce at non-

essential businesses or other entities [] no longer appl[ied] to Phase Three industries,” which

include restaurants, food services, and personal care businesses, in regions authorized for “Phase

Three” reopening. 5

               23.    Attached as Exhibit “T” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.45 dated June 26, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO202.45.pdf. By virtue

of EO No. 202.45, the Governor, inter alia, continued the in-person business and workplace

restrictions or reductions set forth in EO Nos. 202.3, 202.5, 202.6, 202.7 and 202.8 through July

26, 2020, except that, as of June 26, 2020, “the reductions and restrictions on the in-person

workforce at non-essential businesses or other entities [] no longer appl[ied] to Phase Four




5
    New York City entered “Phase Three” reopening on July 6, 2020.                 See
https://www1.nyc.gov/site/doh/covid/covid-19-businesses-and-
facilities.page?fbclid=IwAR1a5YKbVTvP5Jl_yUjIP40K1DcwuopYcsBbJbQ5KgBriekj5AYxcg0CKUU.


                                               10
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 11 of 28




industries,” which include film and music production and low-risk indoor and outdoor arts and

entertainment, in regions authorized for “Phase Four” reopening. 6

               24.     Attached as Exhibit “U” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.48 dated July 6, 2020, which is also publicly available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.48.pdf. By virtue

of EO No. 202.48, the Governor, inter alia, (i) modified “[t]he directive contained in [EO No.]

202.41, that discontinued the reductions and restrictions on in-person workforce at non-essential

businesses or other entities in Phase Three industries or entities . . . in eligible regions, . . . only

to the extent that indoor food services and dining continue to be prohibited in New York City,

and (ii) “continued the suspensions and modifications of law, and any directives, not superseded

by a subsequent directive, made by [EO No.] 202 and each successor [EO] up to and including

[EO No.] 202.14,” through August 5, 2020, except for:

       a.      EO No. 202.9’s directives and temporary modification of N.Y. Banking Law §
               39(2), which were superseded by Chapters 112 and 126 of the New York State
               Laws of 2020;

       b.      EO No. 202.28’s directive prohibiting the initiation of a proceeding or
               enforcement of either an eviction of any residential tenant, for nonpayment of rent
               or a foreclosure of any” residential mortgage, for nonpayment of such mortgage,
               which was superseded by Chapters 112, 126, and 127 of the New York State
               Laws of 2020.

               25.     Attached as Exhibit “V” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.49 dated July 7, 2020, which is also publicly available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.49.pdf.            EO No.

202.49 did not further extend EO No. 202.16’s temporary suspension or modifications of N.Y.



6
    New York City entered “Phase Four” reopening on July 20, 2020.                 See
https://www1.nyc.gov/site/doh/covid/covid-19-businesses-and-
facilities.page?fbclid=IwAR1a5YKbVTvP5Jl_yUjIP40K1DcwuopYcsBbJbQ5KgBriekj5AYxcg0CKUU.


                                                  11
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 12 of 28




Real Property and Proceedings Law § 711, N.Y. Real Property Law § 232-a, and N.Y. Multiple

Dwelling Law § 4(8)-(9), which was effective until July 7, 2020 pursuant to EO No. 202.39.

               26.    Attached as Exhibit “W” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.50 dated July 9, 2020, which is also publicly available at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.50.pdf. By virtue

of EO No. 202.50, the Governor, inter alia, modified EO No. 202.5’s directive “that required

closure to the public of all indoor common portions of retail shopping malls, as extended, and as

continued and modified in [EO No.] 202.48, . . . to allow such malls to open in regions of the

state that are in Phase Four of the state’s reopening, so long as such malls adhere to Department

of Health issued guidance, effective 12:01am on Friday, July 10, 2020.”

               27.    Attached as Exhibit “X” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.53 dated July 21, 2020, which is also publicly available

at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202_53.pdf.          By

virtue of EO No. 202.53, the Governor, inter alia, (i) continued the in-person business and

workplace restrictions or reductions set forth in EO Nos. 202.3, 202.5, 202.6, 202.7 and 202.8

through August 20, 2020, except that, as of July 20, 2020, the indoor common portions of retail

shopping malls and places of low-risk indoor arts and entertainment continue to be closed in

New York City, and (ii) modified EO No. 202.50’s directive “that allowed indoor common

portions of retail shopping malls to open in regions that have met the public health and safety

metrics to enter Phase Four of the State’s reopening, . . . to provide that indoor common portions

of shopping malls continue to be closed in the New York City region.”

               28.    Attached as Exhibit “Y” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.55 dated August 5, 2020, which is also publicly




                                               12
            Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 13 of 28




available at https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.55.pdf.

By virtue of EO No. 202.55, the Governor, inter alia, (i) “continue[d] the directives, not

superseded by a subsequent directive, made by Executive Order 202 and each successor

Executive Order up to and including Executive Order 202.21, and Executive Order 202.27,

202.28, 202.29, 202.30, 202.38, 202.39, and 202.40, as continued and contained in Executive

Order 202.48, 202.49, and 202.50 for another thirty days through September 4, 2020,” and (ii)

temporarily suspended or modified N.Y. Real Property and Proceedings Law § 711, N.Y. Real

Property Law § 232-a, and N.Y. Multiple Dwelling Law § 4(8)-(9), and any other law or

regulation in the same manner as EO No. 202.16 until September 4, 2020.

                29.   Attached as Exhibit “Z” is a true and correct copy of New York State

Gubernatorial Executive Order No. 202.55.1 dated August 6, 2020, which is also publicly

available                                                                                        at

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO202.55.1.pdf. By virtue

of EO No. 202.55.1, the Governor, inter alia, modified EO No. 202.55 “to include all

suspensions and modifications, not superseded by a suspension or modification in a subsequent

Executive Order for the Executive Orders listed in 202.55; and provided further, Executive

Orders 202.48, 202.49, and 202.50 are continued in their entirety, through September 4, 2020.”

Relevant Orders of the Chief Administrative Judge of the N.Y. State Unified Court System

                30.   Attached as Exhibit “AA” is a true and correct copy of Administrative

Order No. AO/68/20 dated March 16, 2020, which is also publicly available at

https://www.nycourts.gov/whatsnew/pdf/AO-68-20.pdf.       By virtue of AO/68/20, the Chief

Administrative Judge of the Courts promulgated procedures and protocols in response to the

pandemic and, with respect to “Housing matters,” ordered that: (i) “[a]ll eviction proceedings

and pending eviction orders shall be suspended statewide, and court-ordered auctions of property


                                              13
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 14 of 28




shall be postponed, until further notice”; (ii) “[a]ll residential foreclosure proceedings shall be

suspended statewide until further notice”; and (iii) “effective March 13, 2020, residential

evictions in New York City have been stayed, and the New York City Housing Court has been

directed not to issue new eviction warrants when a party has not appeared in court.”

               31.     Attached as Exhibit “BB” is a true and correct copy of Administrative

Order No. AO/127/20 dated June 18, 2020, which is also publicly available at

https://www.nycourts.gov/whatsnew/pdf/AO-127-20.pdf. AO/127/20 states that it took effect on

June 20, 2020 and that it will continue “in effect for such time as state and federal emergency

measures addressing the COVID-19 pandemic amend or suspend statutory provisions governing

eviction proceedings, or until further order.” By virtue of AO/127/20, the Chief Administrative

Judge of the Courts ordered, inter alia, as follows:

       Consistent with prior and current gubernatorial Executive Orders (EO/202.8,
       EO/202.14, EO/202.28, EO/202.39) and Administrative Order AO/68/20, RPAPL
       eviction matters commenced on or before March 16, 2020 shall continue to be
       suspended until further order; eviction proceedings filed after March 16, 2020
       shall, upon the filing of a petition (if no answer is filed thereafter) or the filing of
       an answer, be suspended until further order. Notwithstanding the foregoing,
       eviction matters in which all parties are represented by counsel shall be eligible
       for calendaring for virtual settlement conferences.

               32.     Attached as Exhibit “CC” is a true and correct copy of Administrative

Order No. AO/131/20 dated June 23, 2020, which is also publicly available at

https://www.nycourts.gov/whatsnew/pdf/AO-131-20.pdf. AO/127/20 states that it took effect on

June 24, 2020 and that it will continue “in effect for such time as state and federal emergency

measures addressing the COVID-19 pandemic amend or suspend statutory provisions governing

eviction proceedings, or until further order.” By virtue of AO/131/20, the Chief Administrative

Judge of the Courts ordered, inter alia, as follows:

       Consistent with prior and current gubernatorial Executive Orders (EO/202.8,
       EO/202.14, EO/202.28, EO/202.39) and Administrative Order AO/68/20,


                                                 14
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 15 of 28




       foreclosure matters commenced on or before March 16, 2020 shall continue to be
       suspended until further order; foreclosure proceedings filed after March 16, 2020
       shall, upon the filing of a petition (if no answer is filed thereafter) or the filing of
       an answer, be suspended until further order; initial mandatory settlement
       conferences in residential foreclosure pursuant to CPLR 3408 shall not be
       scheduled; and foreclosure auctions shall continue to be suspended until further
       order. Notwithstanding the foregoing, foreclosure matters in which all parties are
       represented by counsel shall be eligible for calendaring for both initial and follow-
       up virtual settlement conferences; lenders may move for a judgment of
       foreclosure and sale on the ground that a property is vacant and abandoned; and
       lenders may move to discontinue a pending case.

              33.     Attached as Exhibit “DD” is a true and correct copy of Administrative

Order No. AO/143/20 dated July 7, 2020, which is also publicly available at

https://www.nycourts.gov/whatsnew/pdf/AO-143-20.pdf. AO/143/20 states that it took effect on

July 7, 2020 and that it will “remain in effect until further order.” By virtue of AO/143/20, the

Chief Administrative Judge of the Courts stated, inter alia, that the directives set forth in

AO/127/20 and AO/131/20 “continue in full force and effect.”

Chapter 112 and 126 of the New York State Laws of 2020

              34.     Attached collectively as Exhibit “EE” are true and correct copies of

Chapter 112 of the New York State Laws of 2020 (“Chapter 112”) and Chapter 126 of the New

York State Laws of 2020 (“Chapter 126”). Chapter 112 amended the N.Y. Banking Law by

adding a new section “9-x,” relating to the forbearance of residential mortgage payments.

Chapter 126 further amended the provisions of N.Y. Banking Law § 9-x. Both chapters were

enacted and went into effect on June 17, 2020.

              35.     N.Y. Banking Law § 9-x requires, inter alia, New York regulated banks,

trust companies, private bankers, savings banks, safe deposit companies, savings and loan

associations, credit unions, investment companies, and mortgage servicer entity subject to

supervision by the New York State Department of Financial Services (defined as “regulated

institutions”) to “grant [a] forbearance of all monthly payments due with respect to [a] mortgage


                                                 15
          Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 16 of 28




secured by [a] qualified mortgagor’s[7] primary residence in New York for a period of up to one

hundred eighty days to any such qualified mortgagor, with the option to extend the forbearance

of such monthly payments for up to an additional one hundred eighty days provided that this

extension is subject to the mortgagor demonstrating continued financial hardship.” 8

                36.     Notwithstanding, the obligation to grant forbearance is limited in certain

respects. For example, a regulated institution is not required to grant a forbearance if it has

insufficient “capital and liquidity to meet its obligations and to operate in a safe and sound

manner.” N.Y. Banking Law § 9-x(6). Also, there is no such obligation if the mortgage was

“made, insured, purchased or securitized by any agency or instrumentality of the United States,

any government sponsored enterprise, or a federal home loan bank, or a corporate governmental

agency of the state constituted as a political subdivision and public benefit corporation, or the

rights and obligations of any lender, issuer, servicer or trustee of such obligations, including

servicers for the Government National Mortgage Association.” Id. § 9-x(5).

                37.     Notably, N.Y. Banking Law § 9-x(4) states that adherence to the

provisions of N.Y. Banking Law § 9-x “shall be a condition precedent to commencing a

foreclosure action stemming from missed payments.”

Chapter 125 of the New York State Laws of 2020




7
 The term “qualified mortgagor” is defined by N.Y. Banking Law § 9-x(1). In order to qualify as such, a
mortgagor must, inter alia, demonstrate financial hardship as a result of COVID-19 during the “covered
period,” which is defined as “March 7, 2020 until the date on which none of the provisions that closed or
otherwise restricted public or private businesses or places of public accommodation, or required
postponement or cancellation of all non-essential gatherings of individuals of any size for any reason . . .
continue to apply in the county of the qualified mortgagor’s residence.” Id. § 9-x(1).
8
  “If any qualified mortgagor has already received a forbearance pursuant to [EO No.] 202.9 of two
thousand twenty, the time of such forbearance shall be considered as part of the requirement of this
section to provide a forbearance of up to one hundred eighty days, and any extension thereof pursuant to
this section.” N.Y. Banking Law § 9-x(2)(b).


                                                    16
          Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 17 of 28




                38.      Attached as Exhibit “FF” is a true and correct copy of Chapter 125 of the

New York State Laws of 2020 (“Chapter 125”), which is known as the “Emergency Rent Relief

Act of 2020.” Chapter 125 was enacted and went into effect on June 17, 2020, and is set to

expire on July 31, 2021.         Among other things, Chapter 125 directs the New York State

Commissioner of Housing and Community Renewal “to establish and implement an interim

residential rent relief program to support households impacted by the COVID-19 pandemic.”

Under such program, “[a] rental subsidy shall be provided in the form of a voucher . . . directly

to the owner of the dwelling unit for applicants determined to be eligible households during the

coverage period in an amount equal to the difference between the applicant’s rent burden on

March 1, 2020 and their rent burden during the month or months assistance is requested for.”

Chapter 127 of the New York State Laws of 2020

                39.      Attached as Exhibit “GG” is a true and correct copy of Chapter 127 of the

New York State Laws of 2020 (“Chapter 127”), which was enacted and went into effect on June

30, 2020. Chapter 127 provides, inter alia, that “[n]o court shall issue a warrant of eviction or

judgment of possession against a residential tenant or other lawful occupant that has suffered a

financial hardship during the COVID-19 covered period[9] for the non-payment of rent that

accrues or becomes due during the COVID-19 covered period.”                             Ex. GG, § 2(1).

Notwithstanding, Chapter 127 does “not prohibit any court from awarding a judgment for the

rent due and owing to a successful petitioner in a summary proceeding under article 7 of the real

property actions and proceedings law.” Id. § 2(3).



9
 Chapter 127 defines “COVID-19 covered period” as “March 7, 2020 until the date on which none of the
provisions that closed or otherwise restricted public or private businesses or places of public
accommodation, or required postponement or cancellation of all non-essential gatherings of individuals of
any size for any reason . . . continue to apply in the county of the tenant’s or lawful occupant’s residence.”
Ex. GG, § 1.


                                                     17
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 18 of 28




The Challenged Local Laws & Their Relevant Legislative History

                40.     On April 22, 2020, during its stated meeting, the New York City Council

(“City Council”) introduced the following three bills that, as amended, became Local Law No.

53 of 2020 (the “Commercial Harassment Law”), 10 Local Law No. 55 of 2020 (the “Guaranty

Harassment Law”), 11 and Local Law No. 56 of 2020 (the “Residential Harassment Law”) 12: (a)

Introduction (“Intro.”) No. 1914 (a true and correct copy of which is attached as Exhibit “HH”);

(b) Intro. No. 1932 (a true and correct copy of which is attached as Exhibit “II”); and (c) Intro.

No. 1936 (a true and correct copy of which is attached as Exhibit “JJ”). A true and correct copy

of the transcript of the April 22, 2020 stated meeting is attached as Exhibit “KK.”

                41.     Attached as Exhibit “LL” is a true and correct copy of the “Committee

Report of the Infrastructure and Governmental Affairs Divisions” dated April 28, 2020, which

was prepared in advance of the April 28, 2020 hearing before the City Council’s Committees on

Housing and Buildings and on Consumer Affairs and Business Licensing on Intro. No. 1936.

The committee report states, in relevant part, as follows:

        a.      “The outbreak of the novel coronavirus, COVID-19, in the City of New York has
                resulted in a myriad of concerns for many New Yorkers, including loss of income,
                food insecurity and housing instability,” Ex. LL at 3;



10
   The legislative history for the Commercial Harassment Law, including the legislative record
documentation attached to this declaration, is available in the City Council’s website at
https://legistar.council.nyc.gov/LegislationDetail.aspx?ID=4424937&GUID=EA82E496-2E94-43A6-
8C1D-4D279AE425FD&Options=ID%7cText%7c&Search.
11
  The legislative history for the Guaranty Law, including the legislative record documentation attached to
this      declaration,       is    available      in     the      City       Council’s    website       at
https://legistar.council.nyc.gov/LegislationDetail.aspx?ID=4424954&GUID=C2A4AC16-7409-465E-
B5A4-A84F6E7989FB&Options=ID|Text|&Search.
12
    The legislative history for the Residential Harassment Law, including the legislative record
documentation attached to this declaration, is available in the City Council’s website at
https://legistar.council.nyc.gov/LegislationDetail.aspx?ID=4425102&GUID=4A05D415-0BF2-4980-
98A9-C0EABB57E397&Options=ID|Text|&Search.


                                                   18
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 19 of 28




       b.        “In an effort to manage the spread of the virus, Governor Andrew Cuomo issued
                 an executive order, and subsequent continuing executive orders, to bring the State
                 to a ‘PAUSE,’ which ordered the closing of all businesses deemed
                 ‘nonessential,’” Ex. LL at 3;

       c.        “In an analysis of the potential economic impacts of the pandemic on NYC
                 households, the New York University Furman Center ‘estimate[s] that about
                 1,405,000 (or 34 percent) of the city’s wage earners may be at risk of income
                 loss’ as a result of mass layoffs or workplace closures, and that there are nearly
                 1,032,000 New York City households with at least one wage earner in an
                 occupation more vulnerable to income loss,” Ex. LL at 3 (citing What are the
                 Housing Costs of Households Most Vulnerable to Job Layoffs? An Initial
                 Analysis, NYU FURMAN CENTER (Mar. 30, 2020), available at
                 https://furmancenter.org/thestoop/entry/what-are-the-housing-costs-of-
                 households-most-vulnerable-to-job-layoffs-an, a printout copy of which is
                 annexed as Exhibit “MM”);

       d.        “Additionally, the number of unemployment claims filed with the State has
                 skyrocketed since the ‘PAUSE’: approximately 144,000 claims were filed in New
                 York City the week of March 22, 2020, up 2,637% from the same period in
                 2019,” Ex. LL at 3-4 (citing Corina Knoll, Azi Paybarah, Jacob Mensche and
                 Elaine Chen, 11 Numbers That Show How the Coronavirus Has Changes N.Y.C.,
                 THE       N.Y.      TIMES,     (Apr.      20,      2020),     available     at
                 https://www.nytimes.com/2020/04/20/nyregion/coronavirus-nyc-numbers-
                 unemployment.html, a printout copy of which is annexed as Exhibit “NN”);

       e.        “Although the eviction moratoriums serve as temporary stopgaps to allow tenants
                 to remain in their apartments, they do not provide any kind of relief to tenants for
                 rent owed during the moratoriums. Further, they do not guarantee that tenants
                 unable to pay rent will be able to stay in their apartments once the moratoriums
                 are lifted, or that tenants will be safe from landlord harassment on the basis of
                 having been impacted by the virus,” Ex. LL at 4.

                 42.    Attached as Exhibit “OO” is a true and correct copy of the transcript of the

April 28, 2020 hearing held by the City Council’s Committees on Housing and Buildings and on

Consumer Affairs and Business Licensing on Intro. No. 1936.              During this hearing, oral

testimony was submitted by representatives from the New York City Commission on Human

Rights, the New York City Department of Housing Preservation and Development (“HPD”) and

the Real Estate Board of New York (“REBNY”), housing advocates, and non-profit

organizations.



                                                  19
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 20 of 28




               43.     Attached as Exhibit “PP” is a true and correct copy of the written

testimony, which consists of a total of 107 pages, received by the City Council’s Committees on

Housing and Buildings and on Consumer Affairs and Business Licensing in connection with

their April 28, 2020 hearing on Intro. No. 1936. The written testimony on Intro. 1936 includes

testimony from the Deputy Commissioner of Policy and Intergovernmental Affairs of the New

York City Commission on Human Rights, REBNY, the New York City Community Housing

Improvement Program (“CHIP”), and The Legal Aid Society.

               44.     Attached as Exhibit QQ” is a true and correct copy of the “Briefing Paper

and Committee Report of the Governmental Affairs Divisions” dated April 29, 2020, which was

prepared in advance of the April 29, 2020 hearing (entitled “OVERSIGHT: The Impact of

COVID-19 on Small Businesses in New York City”) before the City Council’s Committees on

Small Business and on Consumer Affairs and Business Licensing held a hearing on Intro Nos.

1914 and 1932. The committee report discusses the impact of COVID-19 on small businesses,

as well as the need for legislation to address such impact. It states, in relevant part, as follows:

       a.      “In New York, Governor Andrew Cuomo issued an executive order – New York
               State on PAUSE (PAUSE) – that closed all on-site, non-essential businesses,
               effective March 22, 2020, to help stop the spread of SARS-CoV-2,” Ex. QQ at 8;

       b.      “Although this list covers a range of industries that are permitted to operate
               during PAUSE, a large proportion of New York’s small (and large) businesses
               have still had to severely reduce their capacities,” Ex. QQ at 9;

       c.      “According to an analysis by the NYC Comptroller, the City’s hotels are
               projected to only maintain an occupancy rate of 20 percent, while restaurant sales
               are expected to drop by a staggering 80 percent. Real estate and retail sales are
               both expected to decline by 20 percent,” Ex. QQ at 9-10 (citing New York City
               Comptroller Scott M. Stringer, Comptroller Stringer: City must take immediate
               action to prepare for economic impacts of COVID-19 and protect vital services
               for most vulnerable New Yorkers (March 16, 2020), available at
               https://comptroller.nyc.gov/newsroom/comptroller-stringer-city-must-take-
               immediate-action-to-prepare-for-economic-impacts-of-covid-19-and-protect-vital-
               services-for-most-vulnerable-new-yorkers/, a printout copy of which is attached
               as Exhibit “RR”);


                                                  20
     Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 21 of 28




d.       “These figures for the restaurant industry reflect the results of a recent survey by
         the New York State Restaurant Association. According to their findings, sales
         have declined by 79 percent, and New York State restaurants are expected to lose
         $3.6 billion in sales revenue, in April alone. Just over half (51 percent) of all
         restaurants have been able to move their operations online, and unemployment
         rates in this sector have skyrocketed, as 80 percent of restaurant workers have lost
         their jobs,” Ex. QQ at. 10 (citing New York State Restaurant Association,
         Restaurant industry impact survey: New York State (April 2020), available at
         https://www.nysra.org/uploads/1/2/1/3/121352550/restaurant_industry_impact_su
         rvey___new_york_state__2_.pdf, a copy of which is attached as Exhibit “SS”);

e.       “In their survey of small businesses (under 500 employees), the National Bureau
         of Economic Research found that 43 percent of businesses had closed due to
         COVID-19 and that they had reduced their staff by about 40 percent since January
         2020. The results were more severe in the Mid-Atlantic region, which includes
         New York, where 57 percent of businesses were closed, and staff employment
         decreased by 47 percent. According to the survey’s conclusion, about 20 percent
         of the nation’s employees work in ‘retail trade, leisure and hospitality and these
         sectors are particularly vulnerable to the current pandemic,’ Ex. QQ at 10-11
         (citing Alexander W. Bartik et al., How are small businesses adjusting to Covid-
         19? Early evidence from a survey, NAT’L BUREAU OF ECON. RESEARCH (April
         2020), available at https://www.nber.org/papers/w26989.pdf, a copy of which is
         attached as Exhibit “TT”);

f.       “The nation’s economy is dependent on its small businesses. There are
         approximately 27 million of these businesses across the country and they are
         responsible for employing 57 million workers. When including the owners of
         these businesses, in addition to employees, that total comes to an estimated 85
         million people,” Ex. QQ at 11 (citing How important are small businesses?, INFO.
         STATION (Jan. 3, 2017), available at https://informationstation.org/video/how-
         important-are-small-
         businesses/?utm_source=google&utm_medium=cpk&gclid=EAIaIQobChMI-
         Ymy3df86AIVGozICh0QRQPrEAAYASAAEgI7ivD_BwE, a printout copy of
         which is attached as Exhibit “UU”);

g.       “According to the Small Business Administration, small businesses are
         responsible for creating two-thirds of the Country’s new jobs,” Ex. QQ at 11
         (citing United States Small Business Administration, Small Businesses generate
         44 percent of U.S. economic activity (Jan. 30, 2019), available at
         https://advocacy.sba.gov/2019/01/30/small-businesses-generate-44-percent-of-u-
         s-economic-activity/, a printout copy of which is attached as Exhibit “VV”);

h.       “Given their vital role, it is crucial that they are either given alternative means to
         operate, in as lucrative a manner as possible, throughout the COVID-19 crisis,
         and/or are provided the necessary support to restart their operations once social
         distancing measures have been lifted,” Ex. QQ at 11;



                                          21
            Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 22 of 28




       i.       “The various governmental approaches to support small businesses during this
                crisis have provided some measure of relief for small business owners and their
                employees; however, there are [a] range of outstanding issues that continue to
                make operating a business during the pandemic particularly difficult, ” Ex. QQ at
                28;

       j.       “Businesses who experience a drop in revenue due to COVID-19 may face added
                legal pressure to meet financial obligations. Commercial leases may contain
                provisions imposing personal liability on the tenant for non-payment of rent.
                These personal guarantees can make the business, which may otherwise shield the
                owner from liability due to its corporate structure, answerable in a court of law for
                any unpaid debts or damages,” Ex. QQ at 28-29 (citing N.Y.C. Dep’t of Small
                Business Services, Comprehensive Guide to Commercial Leasing in New York
                City,                                  available                                   at
                https://www1.nyc.gov/assets/sbs/downloads/pdf/about/reports/commercial-lease-
                guide-accessible.pdf, a printout copy of which is attached as Exhibit “WW”;
                Hayden Field, 5 most common red flags entrepreneurs should know before
                signing a commercial real estate lease in New York, ENTREPRENEUR (June 6,
                2019), available at https://www.entrepreneur.com/article/334848, a printout copy
                of which is attached as Exhibit “XX”);

       k.       “Without recourse, landlords and debt servicers may resort to threats, which
                continues to make protecting businesses from harassment an important issue as
                the City grapples with the effects of COVID-19,” Ex. QQ at 29.

                45.     Attached as Exhibit “YY” is a true and correct copy of the transcript of the

April 29, 2020 hearing held by the City Council’s Committees on Small Business and on

Consumer Affairs and Business Licensing on Intro Nos. 1914 and 1932. During this hearing,

oral testimony was submitted by representatives from the New York City Department of Small

Business Services (“SBS”), REBNY, small business advocates, chambers of commerce and non-

profit organizations.

                46.     Attached collectively as Exhibit “ZZ-1,” “ZZ-2,” “ZZ-3,” “ZZ-4,” and

“ZZ-5” are a true and correct copies of the written testimony, which together consists of a total

of 949 pages, received by the City Council’s Committees on Small Business and on Consumer

Affairs and Business Licensing in connection with their April 29, 2020 hearing on Intro Nos.

1914 and 1932. The written testimony on Intro Nos. 1914 and 1932 includes testimony from



                                                 22
          Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 23 of 28




SBS, REBNY, United for Small Businesses NYC, Volunteers of Legal Service (VOLS), CHIP,

and The Legal Aid Society.

               47.    On May 13, 2020, the City Council amended: (a) Intro. No. 1914 as Intro.

No. 1914-A (a true and correct copy of which is attached as Exhibit “AAA”); (b) Intro. No. 1932

as Intro. No. 1932-A (a true and correct copy of which is attached as Exhibit “BBB”); and (c)

Intro. No. 1936 as Intro. No. 1936-A (a true and correct copy of which is attached as Exhibit

“CCC”).

               48.    Attached as Exhibit “DDD” is a true and correct copy of Intro. No. 1914-

A’s “Plain Language Summary” document that is prepared by the City Council, which states, in

relevant part, that Intro. No. 1914-A “would make threatening a commercial tenant based on

their status as a COVID-19 impacted business or person a form of harassment punishable by a

civil penalty of $10,000 to $50,000.”

               49.    Attached as Exhibit “EEE” is a true and correct copy of Intro. No. 1932-

A’s “Plain Language Summary” document that is prepared by the City Council, which states, in

relevant part, that Intro. No. 1932-A would:

       a.      “temporarily prohibit the enforcement of personal liability provisions in
               commercial leases or rental agreements involving a COVID-19 impacted tenant”;

       b.      “apply to businesses that were impacted by mandated closures and service
               limitations in the Governor’s Executive Orders”; and

       c.      “cover[] (1) businesses that were required to stop serving food or beverages on-
               premises (restaurants and bars); (2) businesses that were required to cease
               operations altogether (gyms, fitness centers, movie theaters); (3) retail businesses
               that were required to close and/or subject to in-person restrictions; and (4)
               businesses that were required to close to the public (barbershops, hair salons,
               tattoo or piercing parlors and related personal care services).”

               50.    Attached as Exhibit “FFF” is a true and correct copy of Intro. No. 1936-

A’s “Plain Language Summary” document that is prepared by the City Council, which states, in



                                                23
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 24 of 28




relevant part, that Intro. No. 1936-A “would amend the definition of harassment in the Housing

Maintenance Code to include threats against an individual based on their status as a COVID-19

impacted person, their status as an essential employee, or their receipt of a rental concession or

forbearance.”

                51.    Attached as Exhibit “GGG” is a true and correct copy of the “Committee

Report of the Infrastructure Division” dated May 13, 2020, which was prepared in advance of the

May 13, 2020 hearing to be held before the City Council’s Committee on Housing and Buildings

on Intro. No. 1936-A. It states, in relevant part, that “Proposed Int. No. 1936-A would expand

the definition of tenant harassment to protect individuals who may be harassed due to their status

as an essential employee or a person impacted by COVID-19, or whether they received a rent

concession or forbearance for any rent owed during the COVID-19 crisis.” Ex. GGG at 2.

                52.    Attached as Exhibit “HHH” is a true and correct copy of the transcript of

the May 13, 2020 hearing held by the City Council’s Committee on Housing and Buildings on

Intro. No. 1936-A. During the hearing, the Committee on Housing and Buildings approved Intro

No. 1936-A by a vote of 9 to 1.

                53.    Attached as Exhibit “III” is a true and correct copy of the “Committee

Report of the Governmental Affairs Divisions” dated May 13, 2020, which was prepared in

advance of the May 13, 2020 hearing to be held before the City Council’s Committee on Small

Business on Intro Nos. 1914-A and 1932-A. This committee report, which largely incorporates

language from the April 29, 2020 committee report, states, in relevant part, that “[n]othing in this

[Intro. No. 1914-A] is intended to limit any of the rights or obligations of landlords or

commercial tenants under the existing harassment law as set forth in chapter 9 of title 22 of the

Administrative Code, including but not limited to (1) the right of a landlord to terminate a




                                                24
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 25 of 28




tenancy, refuse to renew or extend a lease or other rental agreement, or reenter and repossess

property under section 22-902(b) and (2) the obligation of a commercial tenant to continue

paying rent owed under section 22-903(b).” Ex. DDD at 35.

               54.    Attached as Exhibit “JJJ” is a true and correct copy of the transcript of the

May 13, 2020 hearing held by the City Council’s Committee on Small Business on Intro. Nos.

1914-A and 1932-A. During the hearing, the Committee on Small Business approved Intro Nos.

1914-A and 1932-A each by a vote of 5 to 0.

               55.    Attached as Exhibit “KKK” is a true and correct copy of the City

Council’s stated meeting, where Intro. Nos. 1914-A, 1932-A, and 1936-A were passed as local

laws by votes of 47-3, 44-6 and 47-3, respectively.

               56.    Attached as Exhibit “LLL” is a true and correct copy of a letter from the

City’s Office of the Mayor dated May 26, 2020, indicating that the Mayor signed Intro. Nos.

1914-A, 1932-A, and 1936-A.

               57.    Attached as Exhibit “MMM” is a true and correct copy of the Commercial

Harassment Law, which took effect on May 26, 2020.

               58.    Attached as Exhibit “NNN” is a true and correct copy of the Guaranty

Law, which took effect on May 26, 2020.

               59.    Attached as Exhibit “OOO” is a true and correct copy of the Residential

Harassment Law, which took effect on May 26, 2020.

City Council’s Laws and Resolutions to Reduce Interest Rates for Nonpayment of Taxes on
Certain Real Property by Property Owners Who Were Adversely Affected by COVID-19

               60.    On June 25, 2020, the City Council passed Local Law No. 62 of 2020 (a

true and correct copy of which is attached as Exhibit “PPP”) and Local Law No. 63 of 2020 (a




                                               25
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 26 of 28




true and correct copy of which is attached as Exhibit “QQQ”). Although signed by the Mayor on

July 7, 2020, these local laws took effect on June 25, 2020.

                61.       On June 25, 2020, the City Council also passed Resolution No. 1349 of

2020 (a true and correct copy of which is attached as Exhibit “RRR”), which adopted “an interest

rate of 7.5 percent . . . for a portion of Fiscal Year 2021 for the non-payment of taxes on real

property with an assessed value over $250,000 for property owners adversely affected by

COVID-19 as authorized by” Local Law No. 62 of 2020. 13

                62.       On June 25, 2020, the City Council also passed Resolution No. 1350 of

2020 (a true and correct copy of which is attached as Exhibit “SSS”). By virtue of Resolution

No. 1350 of 2020, the City Council adopted “an interest rate of zero percent . . . for a portion of

Fiscal Year 2021 for the non-payment of taxes on real property with an assessed value of

$250,000 or less for property owners adversely affected by COVID-19 as authorized by” Local

Law No. 63 of 2020. 14

Contracts Produced by Plaintiffs Jarican Realty Inc. and Top East Realty LLC

                63.       In response to “Defendants’ Limited Requests for the Production of

Documents in Advance of Responding to Plaintiffs’ Complaint and Motion for Preliminary

Injunctive and Declaratory Relief” dated July 28, 2020, on July 31, 2020, Plaintiff Jarican Realty

Inc.   produced       a    document     Bates     stamped     as    MELENDEZ00000001             through
13
  The interest rate for the non-payment of taxes on properties with an assessed value of over $250,000, or
over $250,000 per residential unit for cooperative apartments, was established at 18% per annum for
Fiscal Year 2021 by the City Council by virtue of Resolution No. 1347 of 2020.                        See
https://legistar.council.nyc.gov/LegislationDetail.aspx?ID=4579027&GUID=73EBBADD-E91C-488B-
8A7E-3E87E9A302F4&Options=ID|Text|&Search=1347.
14
   The interest rate for the non-payment of taxes on properties with an assessed value of not more than
$250,000, or not more than $250,000 per residential unit for cooperative apartments, was established at
3.25% for the first quarter of Fiscal Year 2021 and 5% for the remainder of Fiscal Year 2021 by the City
Council        by      virtue     of       Resolution     No.     1348       of     2020.           See
https://legistar.council.nyc.gov/LegislationDetail.aspx?ID=4579030&GUID=BB48C27C-F1F9-4556-
ADFA-8D6E340911BD&Options=ID|Text|&Search=1348.


                                                   26
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 27 of 28




MELENDEZ00000033 (a true and correct copy of which is attached hereto as Exhibit “TTT”),

and Plaintiff Top East Realty LLC produced two documents, respectively, Bates stamped as

YANG00000001 through YANG00000014 (a true and correct copy of which is attached hereto

as Exhibit “UUU”) and YANG00000015 through YANG00000032 (a true and correct copy of

which is attached hereto as Exhibit “VVV”). 15

               64.     The document Bates stamped as MELENDEZ00000001 through

MELENDEZ00000033 consists of (i) an “Agreement of Lease (Net Lease)” dated February 1,

2017, entered into between Plaintiff Jarican Realty Inc. (as landlord) and Furman’s Lab LLC (as

tenant), in connection with the property located at 547 Nostrand Avenue, Brooklyn, NY 11216

(see Ex. TTT at MELENDEZ00000001-29), and (ii) a “Good Guy Guaranty” signed by

principals of the tenant (see Ex. TTT at MELENDEZ00000030-33).

               65.     The    document      Bates     stamped    as   YANG00000001         through

YANG00000014 consists of (i) an “Agreement of Lease” in connection with the property located

at 40-59 College Point Blvd., 2nd Floor, Flushing, Queens, NY, which is not executed by the

parties (see Ex. UUU at YANG00000001-5), (ii) a “Guaranty,” which is unsigned (see Ex. UUU

at YANG00000006), and a signed “Rider to Lease Agreement” (see Ex. UUU at

YANG00000007-14).

               66.     The    document      Bates     stamped    as   YANG00000015         through

YANG00000032 consists of (i) an “Agreement of Lease” dated September 1, 2015, executed

between Plaintiff Top East Realty LLC (as “OWNER”) and “Home Decor Expo” and “Khalid

Yehia” (as “TENANTS”) in connection with the property located at 40-59 College Point Blvd.,

Flushing, Queens, NY, which expires on August 31, 2020 (see Ex. VVV at YANG000000015-

15
  These documents have been duly redacted in accordance with the Court’s applicable rules, including
Federal Rule of Civil Procedure 5.2.


                                                 27
         Case 1:20-cv-05301-RA Document 38 Filed 08/12/20 Page 28 of 28




19), (ii) a “Guaranty,” which is signed by tenant Khalid Yehia (see Ex. VVV at

YANG00000020), and a signed “Rider to Lease” (see Ex. VVV at YANG00000021-32).

               WHEREFORE, for the reasons stated in Defendants’ papers, Defendants

respectfully request that this Court grant Defendants’ motion to dismiss the Complaint and deny

Plaintiffs’ motion for preliminary injunctive and declaratory relief.

Dated:         New York, New York
               August 12, 2020




                                                   /s/ Carlos Fernando Ugalde Alvarez
                                                CARLOS FERNANDO UGALDE ALVAREZ




                                                 28
